John G. Roberts, Jr.: We'll hear argument first-- in 05-6551, Cunningham versus California. Mr. Gold.
Peter Gold: Mr. Chief Justice, and may it please the Court: The procedure for imposing aggravated sentences under California's Determinate Sentencing Law implicates the bright line rule this Court set forth in Blakely and Apprendi. Any fact other than the fact of a prior conviction which increases the penalty for a crime beyond the prescribed statutory maximum must be proved to a jury beyond a reasonable doubt. The primary point of contention in this case is what constitutes the statutory maximum under California's Determinate Sentencing Law. Petitioner believes that it's the middle term, whereas respondent maintains that it's the upper term. In fact, this case really boils down to just one question. Can a judge in California legally impose an upper term sentence based solely on the facts reflected in the jury's verdict or the defendant's admissions. The answer to this question is no. California's Determinate Sentencing Law specifies three possible prison terms for each... for each felony conviction, a lower term, a middle term, and an upper term, although it mandates that judges shall impose the middle term unless there are factors of aggravation or mitigation. California case law confirms that judges must impose the middle term where there are no aggravating factors, and even the state appears to concede the point. Because the middle term is the greatest punishment a judge can impose based solely on the facts reflected in the jury's verdict, it, and not the upper term, constitutes the statutory maximum for--
John Paul Stevens: Mr. Gold, I know you take that position on the facts of this case, but is it not true that there could be cases in which the verdict of the jury would establish certain facts that would justify going beyond the middle term? For example, the Black case itself, as the justice who dissented in this case thought the sentence was permissible in that case.
Peter Gold: --Your Honor, Justice Stevens, to the extent that a fact is found by the jury which can be used as an aggravating factor, but is not an element of the crime or found by the jury as an enhancement, that could be used to impose an upper term sentence. Yes.
David H. Souter: Would it always, then, be surplusage in the indictment when a fact is charged and subsequently found by a jury, is it always a surplus fact? Because otherwise... I mean, what I'm getting at is, otherwise, one assumes it would be a way of stating an element of the offense, and as I understand it, under California law, the element of the offense couldn't satisfy the additional fact necessary to jump up to the higher range.
Peter Gold: Yes, Your Honor. I mean, typically under California law, in the information, they allege the crime, and on occasion, some of the elements. But typically not all of the elements.
David H. Souter: If in this case, the indictment had charged... had claimed that the defendant was the father of the victim, would that have satisfied at least the fact-finding for the aggravator of being in a position of trust?
Peter Gold: Well, Your Honor, the fact that the information would have alleged that does not mean that the jury would have found that fact, because just because... what is alleged in the indictment or in the information--
David H. Souter: That depends on the instructions.
Peter Gold: --Yes.
David H. Souter: If the instructions said, you know, you've got to find all of the things that are set out in the information, and the jury returned a verdict, then we would have found... and that would satisfy the requirement of an additional fact on an element.
Peter Gold: I believe so, Justice Souter.
Antonin Scalia: That would be an erroneous instruction, I assume.
Peter Gold: Yes, Justice Scalia.
Antonin Scalia: You either have to have an erroneous instruction or a special verdict.
Peter Gold: Yes.
David H. Souter: Only in the sense that it would require the state to prove more than it had to prove for the elements of the crime.
Antonin Scalia: Right.
Peter Gold: Yes, Justice Souter, and I agree that it would be no different than submitting aggravating factors as a separate allegation to the jury as a separate instruction.
John G. Roberts, Jr.: Counsel, the thing that concerns me about your case is that California's system looks a lot like the Federal system after Booker. We haven't addressed the issue or had a case involving review of reasonableness for upward departure. But at least as the circuits have said it, in a federal case, the district judge imposes a maximum, doesn't give any reason for departing from what the guidelines might suggest is a reasonable middle ground, he may be... I think in most circuits, that would be reversed. Same here. If a California judge imposes the upper tier but doesn't make any findings, that's going to be reversed. But if a federal judge gives a statement of his reasons, you know, a vulnerable victim, or an offender likely to offend again, whatever, under most circuit law, that's going to be upheld. Here, if the California judge does that, that's going to be still struck down under your view. You talked about Blakely and Apprendi. But how does this system look to you under Booker?
Peter Gold: Well, Your Honor, this system really is... this is just like... this case is just like Blakely. What the California Supreme Court in People against Black found, they used references to reasonableness as a label and a characterization to avoid the bright line rule of Blakely and Apprendi. Instead they tried to fit the Determinate Sentencing Law within the Federal system this Court found constitutional in Booker. But the California Supreme Court seriously misread Booker. In Booker, in the remedial portion of that decision, this Court found the Federal system to be constitutional by rendering the guidelines... the mandatory guidelines to be advisory. Now--
John G. Roberts, Jr.: Under California, they're advisory anyway. I mean, even if the judge makes the necessary finding to get up into the higher tier, he doesn't have to impose the higher sentence, he can impose the lower one.
Peter Gold: --Mr. Chief Justice, no. He has to impose the middle term. He can't deviate--
John G. Roberts, Jr.: My point is if he makes a finding that justifies going up to the higher term, 16 years in this case, he doesn't have to impose that higher term, he can go back to the middle term.
Peter Gold: --No, no, you are absolutely right. He has discretion not to do that.
Stephen G. Breyer: But does it say that the only basis for a judge reasonably imposing the higher term is that the judge has found a fact that the jury didn't find.
Peter Gold: Yes.
Stephen G. Breyer: It does say that? As I read the California opinion, they can go up above the lower, the middle term for any reason, but it has to be reasonable.
Peter Gold: Your Honor, what this... what the California Supreme Court did, in this--
Stephen G. Breyer: Maybe that's hard to justify in terms of California's statute, but we take the California Supreme Court's interpretation of that statute as the law of California. So what is the answer to my question as you read Black?
Peter Gold: --The answer to your question is that Black has made no change whatsoever to the mandatory nature of California's Determinate Sentencing Law, and it has always operated in a mandatory way.
Stephen G. Breyer: I think... let me give you--
Antonin Scalia: I think your answer would be that how could it possibly be reasonable except for the consideration of some additional fact? What makes it reasonable other than facts? Atmosphere? I mean--
Stephen G. Breyer: --If that is your answer, my example will be... I'll give you a specific example. One example is the question of consecutive versus concurrent sentences, which may have very little to do with facts. A second example might be that a judge in a particular community says there's been an unbelievable rash of breaking and entering. I see how the writers of this guideline, of the statute that embodies it, thought that breaking and entering was X, occurred with X frequency, but we have in this community a sudden rash of crime, such that I think the reasonable thing to do is to increase the sentence as a deterrent. Now, suppose that's what he writes. And is there anything in California law, as you understand Black, that makes that unlawful?
Peter Gold: Yes, Your Honor.
Stephen G. Breyer: What?
Peter Gold: I believe that the statements in Black--
Stephen G. Breyer: Which statements make that unlawful?
Peter Gold: --Your Honor, in Black, the California Supreme Court repeatedly stated that the way the system works in California is that it is a mandatory system. So as an example, at 35 Cal. 4th 1254, the court stated, "the court cannot impose the upper term unless there is at least one aggravating factor. " At 1260, the court said, "in a case in which no aggravating factor can be found, the judge cannot impose the upper term. " There are a number of statements throughout the Black opinion that indicate the system has never changed from a mandatory one to an advisory one, so that reasonableness is not the issue. Whether the system is mandatory or advisory--
Stephen G. Breyer: So in other words, when they say mandatory factor, they mean aggravating factor, they mean to exclude the kind of aggravating factor I just mentioned.
Peter Gold: --Well, a judge can consider those aggravating factors.
Stephen G. Breyer: Oh, could he? Could the judge consider the fact that I just mentioned, that there's been an extraordinary rash of breaking and entering in the vicinity?
Peter Gold: Well, Your Honor--
Stephen G. Breyer: Yes or no?
Peter Gold: --Well, under California's law, they have... in addition to factors relating to the crime and factors relating to the defendant, the judge can consider unenumerated factors.
Stephen G. Breyer: Unenumerated factors. So mine would be an unenumerated factor.
Peter Gold: Yes.
Stephen G. Breyer: All right. If he can consider unenumerated factors... now, I purposely picked mine because I take it it is an example of a factor that Apprendi would not require a jury to find. It is a factor about the community. It is not a factor about this defendant. It is not a factor about the manner in which this defendant committed the crime. It is not a fact of that kind.
Peter Gold: Your Honor, I'm not sure whether that sort of factor would be upheld as a--
Stephen G. Breyer: But if it were reasonable, it would be upheld, or not?
Peter Gold: --If it was found to be a decision that was reasonably related to the crime... I'm sorry, to the decision being made by the judge, then yes, it would be upheld as a valid aggravating factor. But I believe that it would still need to be then, if it would be considered a valid aggravating factor, then it would need to be tried by the jury.
John Paul Stevens: May I clarify one thing? You mean that a rash of crimes committed by people other than the defendant could be an aggravating factor?
Peter Gold: Your Honor, under California law, I'm not saying that that would be upheld as a valid reason. I'm just--
John Paul Stevens: But there's nothing in California law suggesting that that would be upheld, is there?
Peter Gold: --No, Justice Stevens, there is not.
David H. Souter: So you draw... as I understand it, your basic answer to Justice Breyer is, it may well be that the situation in the community may justify a judge in going to the... to the high end of the range that is possible, but that is not a factor that determines what range is possible. And the fact that determines what range is possible is an aggravating fact, and in that respect, it is different from the Federal system. Is that--
Peter Gold: That's absolutely right, Justice Souter.
Antonin Scalia: --I didn't understand it. If he does... tell me again, would you? I thought your response was going to be what Justice... who suggested it? [Laughter] Somebody on that side suggested it. That to talk about the fact that there's a lot of crime in the community as an aggravating factor doesn't make any sense. Aggravating factor means something that makes the crime that this person committed worse, not the need for punishment greater, but makes the crime worse. Now, if that is not your answer, what is the answer that you gathered, from the left of me?
Peter Gold: Well, with all due respect to Justice Breyer, I believe that that probably would not be an aggravating factor that would be upheld under California law. I was just trying to make the distinction between whether an aggravating factor, no matter what it is, whether it is considered reasonable, whether that's enough to get the judge to go beyond the statutory maximum. But--
Anthony M. Kennedy: I thought your position was that aggravation must be reasonable. What the court in Black indicates is that it is not going to consider anything reasonable unless there's a fact to support it, unless there's a finding of fact to support it. Is that the position you take?
Peter Gold: --The position as far as what Black is saying?
John Paul Stevens: Yes.
Peter Gold: Yes. I think Black... what Black is saying is that an aggravating factor needs to be reasonable, but I was trying to make the distinction--
Anthony M. Kennedy: But I think that there's the further indication that it is not going to be deemed reasonable unless it is supported by a finding of fact, as indicated in order to support one of the specific guideline aggravators.
Peter Gold: --Certainly if the aggravating factor is not supported by the evidence, then it won't be considered reasonable and the imposition of a upper term won't be considered reasonable. But--
Samuel A. Alito, Jr.: I still don't understand the distinction between the California system and a system of advisory guidelines with reasonableness appellate review. Let's take a hypothetical case where the statutory range after convictions on multiple counts is zero to a hundred years. And let's say you have two judges who have these cases. And one sentences the defendant to zero, probation. The other one sentences the defendant to a hundred years. Without saying a word of explanation for either sentence, isn't the appellate court in that situation going to say, you have to tell us why you have chosen zero or why you have chosen 100? And if the trial judge provides an explanation, isn't the trial judge necessarily going to be reciting certain facts that the judge believes to be true about the offense and the offender?
Peter Gold: --Your Honor, if you're describing the Federal system or just a hypothetical system, my understanding in a indeterminate type of system, a judge can impose whatever sentence he wants. And whether or not in a particular system, that will be reviewed for reasonableness is a separate question as to what he--
Samuel A. Alito, Jr.: But isn't it reviewed for reasonableness... isn't the reasonableness review necessarily going to require what is, in essence, fact-finding by the trial judge, and a review of the reasonableness of the sentence in light of those facts by an appellate court?
Peter Gold: --Yes, Your Honor. But what... in Booker, what made the Federal system constitutional was not the engraftment of the reasonableness review. It was rendering the mandatory guidelines advisory. And that's the aspect of California's Supreme Court Black decision that they've misread the Booker decision.
Ruth Bader Ginsburg: Why is that, why is that so? Why isn't the middle sentence, just like what the guideline... what the guideline would indicate? And if a Federal court would say, if I sentence within the guideline, that will be presumptively valid, as many courts have held. Not this Court yet. That would be presumptively valid. And if I go outside, I have to give a reason that will survive appellate review. Well, why isn't the middle sentence identical in function to the Federal sentencing guidelines advice?
Peter Gold: Justice Ginsburg, I think that it's the mandatory nature in California of the middle term. The judge cannot exceed the middle term unless he finds at least one aggravating factor. And my understanding in the Federal system is that the judge can exceed the... can exceed these guideline ranges and that they're just advisory.
Antonin Scalia: To say that a sentence within the guideline range is reasonable is not to say that a sentence outside the guideline range is unreasonable. So under the Federal system, it is perfectly possible... unless, unless we hold otherwise... for a judge to give a sentence beyond the guideline range, and nonetheless to be affirmed, because although the guideline range is reasonable, there are other systems that would be reasonable, right?
Peter Gold: Yes, Your... Justice Scalia. And I think that to the extent that we are going to say that any sentence outside this guideline range is going to be unreasonable and necessarily require reversal is going to be no different than the mandatory guideline system this Court struck down in Booker itself.
John G. Roberts, Jr.: So the only part of the California system that creates a problem is this... the one sentence in the statute that says the judge shall impose the middle term unless he makes a finding.
Peter Gold: That's absolutely right.
John G. Roberts, Jr.: So that if we rule in your favor, the great benefit for criminal defendants in California will be that judges can now depart without making a particular finding, they can increase the sentence even though they do not find an aggravator within the limits of the California system.
Peter Gold: But Mr. Chief Justice, it is not clear that that would be the result in California. The legislature could very well--
John G. Roberts, Jr.: Doesn't the decision in Black suggest the Supreme Court thinks that would be the result? The California Supreme Court?
Peter Gold: --I'm not sure that they think that that would be the result. They certainly did not make an attempt to reform or rewrite the statute so that it was now an advisory system.
John G. Roberts, Jr.: I thought that... it looked to me that's what they were trying to do in Black. I mean, in a way, it is kind of the... the Black opinion, the day after, if this Court were to agree with you, and the California Supreme Court issued a decision looking a lot like its decision in Black, that would be perfectly valid. In other words, saying that judges can depart within this whole... just like Booker, they can depart within this whole range, and we're going to review their determinations for reasonableness. They don't have to impose the middle sentence, they can impose a higher sentence, and we will review it for reasonableness. That would be perfectly all right.
Peter Gold: Well, and that may very well be the case, but that's not what the California Supreme Court did in Black. They made no attempt. What they did was described the Determinate Sentencing Law as it has always operated. And at no time did they purport to change the law in California, including the mandatory nature of the Determinate Sentencing Law.
John G. Roberts, Jr.: But what they said was judges can impose a sentence in either of the three... any one of the three tiers, and we are going to review it for reasonableness. And if they don't make findings, it is going to be unreasonable, right?
Peter Gold: Yes, but once again, the reasonableness aspect is not what makes the system constitutional. It is the mandatory versus advisory aspect. And again, that's what made the Federal system constitutional based on this Court's Booker decision. It wasn't this engraftment of reason... reviewing these sentences for reasonableness.
Stephen G. Breyer: Well, to be quite... to expose my thinking on it, I found it rather ambiguous, pages 1260 and 1261. Is that what... the first part of that is... it says what you said. I have no doubt. It says just what you said. But then you get over to the part, the discussion of Booker, and when they start talking about Booker, they seem to say, seem to say, that they're adopting what Booker says. Now, if they are adopting what Booker says, that means, and that's why I used my example, that I guess a judge would have the power, if it is reasonable, to just say the guideline, though it says thus and so, isn't right for my circumstance. And therefore, I don't adopt it. And that would be reviewed for reasonableness, his decision not to follow it. And similarly, we have cases, for example, where they're trying to construct a sentence and they can't get it right because of the consecutive/concurrent nature, so he adds a few things on, you see, to the sentence, in order... and then makes them concurrent. Or you could have things where it is a very sophisticated conspiracy, and the jury found the conspiracy. It is a characterization of a conspiracy, it is very sophisticated. And I thought, well, maybe all three of those are reasons for going up in California. And I read those pages, 1260, 1261, and my honest opinion is I'm not sure.
Peter Gold: Well, Your Honor, I have no doubt that the California Supreme Court was trying to fit the Determinate Sentencing Law within the constitutionality of this Court's Booker system. But as far as 1261, I'm looking... every single time they talk about Booker or reasonableness, they also make sure to give the... to make sure that they make clear that the way the sentence... the system works is that there's still this requirement of finding an aggravating factor.
Stephen G. Breyer: An aggravating factor means aggravating fact.
Peter Gold: Aggravating fact, uh... yes.
Ruth Bader Ginsburg: What would you think would be necessary, what would be the least change California would have to make to bring its system into compliance with our decisions?
Peter Gold: Justice Ginsburg, the court could... the court or the legislature could change section 1170(b) to read something like: "A judge may impose" instead of "shall impose" the middle term. And that would be valid to the extent that what they mean by "may" is they can now impose the middle term based just on the facts found by the jury.
Antonin Scalia: Or they could say the middle term will always be reasonable. Couldn't they say that?
Peter Gold: They could, and in effect, they do say that--
David H. Souter: --Even though there is the possibility that something above the middle term would also be reasonable without necessarily finding a discrete fact beyond the indictment to justify it. Right?
Peter Gold: --Yes. There are--
John G. Roberts, Jr.: The protection that criminal defendants now have, that they cannot be sentenced to a higher term unless the judge makes particular findings, will then be no longer applicable.
Peter Gold: --Yes, Your Honor. I... and I--
John Paul Stevens: That's true unless the California legislature does what most states have done in response to Booker, which is not that route at all. They did maintain their determinate sentencing, but they just required the jury finding. That's what I think seven out of nine states have done.
Peter Gold: --Yes, Justice Stevens. And that was the point I was going to make, that that is a very likely outcome, given what the majority of other states have done. And that, Mr. Chief Justice, would be a--
John G. Roberts, Jr.: So that now the defendant will have the protection of his jury determining his guilt, will not only have to know the evidence of his guilt of the crime, but also know why he's likely to re-offend in the future, things like he used a firearm, all the bad things that will increase his sentence and might affect how the jury views the issue of guilt in the first place.
Peter Gold: --Not necessarily, Your Honor. Because for those type of prejudicial factors, California is well-positioned to handle those, because they do so anyway in bifurcated proceedings. There are often enhancement allegations that relate to recidivism or even gang allegations, anything that's prejudicial are handled at a separate proceeding after trial.
John G. Roberts, Jr.: And are there a half a dozen jury trials in each... for each of those various aggravating factors that now have to be tried to the jury?
Peter Gold: No, Your Honor, what I'm trying to say is that basically California does that anyway now. Most of the factors that relate to the defendant have to do with recidivism. And those are the same kind of factors that are alleged in the information, and are tried in a bifurcated proceeding to the jury, or are waived and then the trial court will consider them.
Stephen G. Breyer: That's interesting. Are there, in fact... what's your estimate, guess, as to how many criminal jury-tried cases in California, what percent have two juries? Have more than one jury?
Peter Gold: They don't have more than one jury. They are tried to the same jury, but they are tried after the--
Stephen G. Breyer: In what percentage would you say they have bifurcated or several jury trials? I mean, more than just one.
Peter Gold: --Your Honor, I would say that there are lots of cases where they're tried to a court. The defendant will waive them if they're based on recidivism.
Stephen G. Breyer: No, no, but how many, how many times do they... let me call it impaneling the jury twice, or two juries, or it could be the same one.
Peter Gold: The same--
Stephen G. Breyer: Yes. What percentage would you guess? Just make a rough... roughest conceivable guess.
Peter Gold: --Completely anecdotally, I would say 20 percent. I... if... I would like to reserve the remainder of my time.
John G. Roberts, Jr.: Thank you, Mr. Gold. Mr. Laurence.
Jeffrey M.K. Laurence: Mr. Chief Justice, and may it please the Court: The central lesson from Booker, from the real portion of Booker, is that not every constraint that's placed on a trial court's discretion in selecting a term within a range that requires fact-finding invokes the Sixth Amendment requirement of a jury trial. A reasonableness constraint that requires the court to consider all the circumstances of the defendant and select a reasonable sentence in relation to those facts and those factors does not invoke the Sixth Amendment jury trial right. California has consistently construed its system as placing nothing more than a reasonableness constraint on the trial court's discretion in selecting among the--
Antonin Scalia: That's not so at all. California says if you go over the middle range, it is unreasonable, period, unless you prove or you find one of the aggravating factors. That's a constraint. You cannot go above the middle range.
Jeffrey M.K. Laurence: --Yes, Your Honor, but that's the same constraint that this Court found not above the Constitution in Booker.
Antonin Scalia: No, that's not what we found in Booker. We found in Booker, or at least the way the lower Federal courts have been interpreting Booker, if you use the guideline range, and you're within the guideline range, that is automatically reasonable, you don't have to worry about it. But we haven't held, and I don't believe most of the Federal courts have held, that if you go beyond the guideline range, it is automatically unreasonable. And that is the case with the California system, if you go beyond the middle range, it is automatically unreasonable unless you... unless you find one of the aggravating facts.
Jeffrey M.K. Laurence: Your Honor, I'd have to respectfully disagree with that because we're not talking about a middle range. What we are talking about is an end point. If I can use the Booker example, where you have a term of 10 years to life, the court can certainly make a selection within a reasonable range. At some point, as the court increases its sentence beyond a certain point, it will become unreasonable. We don't need to identify specifically what that point is, the guideline range or something close to it. But when you get to the end point, if there's no justification offered whatsoever for a life term--
John Paul Stevens: But the difference is, in the Federal system, the judge can go above and it can be reasonable based on facts that were found by the jury. But in California, to go beyond the middle range up to the upper range, it must be a fact not found by the jury.
Jeffrey M.K. Laurence: --Well, Your Honor--
John Paul Stevens: Is that not correct?
Jeffrey M.K. Laurence: --That's only correct because California has a discrete three-term sentence.
John Paul Stevens: Correct. But whatever the reason, it is correct.
Jeffrey M.K. Laurence: It is correct, Your Honor, but the central point of both Booker and California is that that upper term is being reversed not because it's unauthorized, but because it's unreasonable.
John Paul Stevens: On one hand, in one case, the unreasonableness depends on a finding of fact not made by the jury. But in the Federal system, it does not require that finding by a jury.
Jeffrey M.K. Laurence: Your Honor, if a Federal judge wished to impose a life term, there would have to be something to justify it, or it would be reversed on appeal.
Stephen G. Breyer: It wouldn't necessarily be a fact. It could be a fact. What it says in here is that if the... they speak of a circumstance related to the crime, or the offender. And in a case in which no such aggravating factor can be found, the judge cannot impose the upper term. Now, I grant you there's some language that I... it seems to me on the next few paragraphs, seems to say something a little different. But that language, if you just take that, seems to say, unless, Judge, you find a fact about the situation that would make it reasonable to go above the middle range, you can't, under the law. Now, if that's what it says, I have to admit, I find it a little difficult to distinguish from Blakely and other cases where I dissented, but the Court's law is what the majority says. So that seems to me almost like it, unless you can tell me that I'm wrong in that.
Jeffrey M.K. Laurence: I would say you are wrong, Your Honor, simply because California has construed its sentencing law in 1170(b) as imposing nothing more than a reasonableness--
David H. Souter: No, but if... as I understand it, it has construed it by saying that if you go above the middle term without a discrete finding of fact beyond what has to be proven to the jury, it is unreasonable as a matter of law. And that unreasonableness as a matter of law feature is what distinguishes it from the Federal system post Booker.
Jeffrey M.K. Laurence: --Well, Your Honor, I would disagree, because the upper term, the statutory maximum in Booker would also be necessarily unreasonable if there was no justification offered by the trial court--
Antonin Scalia: But the justification under the Federal system could be, you know, this is what the sentencing commission thought was a reasonable sentence for this crime. I disagree with that. Now, there are other authorities who think that that's a little too, you know, below what it ought to be. He can simply disagree with the sentencing guidelines. Or he could point out what Justice Breyer suggests, well, the sentencing guidelines may be okay for some jurisdictions, but in this jurisdiction, we have a special problem with regard to this kind of a crime. He can do that and doesn't have to find any special fact. He cannot do that in California.
Jeffrey M.K. Laurence: --I have two responses to that, Your Honor. First of all, with regard to what the ruling in Booker was, the court's discretion has to be exercised in relation to the policy considerations set out in 3553(a), which are the same policy considerations that the court must look at, very similar in California, that there are... the court doesn't have unbridled discretion, select any term based on whim, based on whatever it feels would be... whatever he decides to do on Tuesday. The court has to do it with regard to the policy considerations that are inherent in what the guidelines decisions were, and what the legislature established should be appropriate sentencing considerations.
David H. Souter: But that does not necessarily mean that he must make a discrete finding of fact in order to do it. We come back to Justice Scalia's hypo a moment ago. He can go, you know, in theory, under Booker, he can go above the guideline range consistent with policy positions that may not be precise, without necessarily making discrete findings of fact. I mean, you'd have to judge it in each individual case, but the possibility is there. And under the California system, the possibility is not there.
Jeffrey M.K. Laurence: Well, Your Honor, the systems converge at the end point. And that is, under the Federal system, going to that right end point would be unreasonable in every circumstance if there's no justification offered, other than he committed the offense. In California, because we have three discrete terms rather than a spectrum, you have the same effect when you get to the end point. It would be unjustified... it would be an unreasonable sentence if there's no justification offered. But the fact that California has three points rather than a range shouldn't be constitutionally determinative.
Ruth Bader Ginsburg: And they can't be a fact... in California, it can't be a fact found by the jury, as Justice Stevens pointed out. That's a significant difference.
Jeffrey M.K. Laurence: Well, it can't be an element. And that... obviously, there could be a circumstance where some special findings were made, in which case that might be beyond the elements. But it can't be an element simply because you shouldn't be double counting what's already established. The range is set by the elements of the offense, that all three terms are available from the jury verdict based on those elements. If you are going to make a selection within that range, it would have to be more than simply the defendant committed the offense. And that's the same with the Federal guidelines. Simply saying--
Antonin Scalia: It isn't the same in the Federal guidelines. Under the Federal guidelines, the judge could say, you know, I think this offense is more serious than what the sentencing commission thought, and these are my reasons for it. There was a dissent, you know... the sentencing commission's determinations are reasonable, but they are surely not the only reasonable disposition. And it is open to a Federal district judge to say, well, that's what they thought, and I took it into account, and I seriously considered it, and I think they are wrong on this, I think this is more serious. And that could be a perfectly reasonable determination. That couldn't be done in California.
Jeffrey M.K. Laurence: --Yes, it could, Your Honor. And I would refer you to Rule 4.410 in our appendix, page 2 and 3, that the general policy considerations that over... that overlay our sentencing guidelines or our sentencing system, include deterrence for this defendant and deterring others from committing the same crime, that you can just look to the... what is happening in this particular neighborhood, as the examples brought out.
David H. Souter: Are you saying to us that under the California system, if a California judge went through exactly the thought process that Justice Scalia just outlined and put that down on paper, without finding any discrete fact beyond the elements the jury found, that he could go to the third tier? I really think deterrence requires the third tier, not the middle tier? Can a California judge do that?
Jeffrey M.K. Laurence: Yes, Your Honor, deterrence is a basis for going to the third tier.
Stephen G. Breyer: Well, that's critical, and that's what I didn't understand about--
Antonin Scalia: Well, it's not true. You certainly didn't argue that way in your papers up to now. I thought that there has to be a finding of some aggravating factor, not simply, I think deterrence is more than what the statute says, or deterrence requires more than what the statute says. Is that really your position, that if a judge thinks deterrence requires more than the middle range, for that reason alone, he can say I ignore the middle range?
Jeffrey M.K. Laurence: Well, that's part of the rules of court under 4.410. Yes, Your Honor.
Antonin Scalia: Where--
Jeffrey M.K. Laurence: That would be--
Stephen G. Breyer: --It's appendix page 3 in the brief.
Jeffrey M.K. Laurence: --Page 2 and 3.
Anthony M. Kennedy: I'm not sure that that's the way the Black court interpreted it. The Black court talked about a requirement that the upper-term sentence be imposed only if an aggravating factor exists.
Jeffrey M.K. Laurence: Yes, Your Honor, that would be considered an aggravating factor, to use deterrence for this particular case--
Stephen G. Breyer: What do I do here? Because the sentence I read to you seems to say the opposite. But then, two sentences on, they list, the Federal judge is not bound by the guidelines, he must consult the guidelines. And after they say, an aggravating California... it says the discretion available... the... in California law, that may include any fact that the judge reasonably determines to be relevant. The Determinate Sentencing Law, about an upper term, is comparable to Booker's requirement that a Federal judge's sentencing decision not be unreasonable. Well, I assumed until this minute that the first statement trumped the second. But now when I see the court rule, certainly that court rule is possible, given that to be read as permitting them, particularly with the second statement, you could read the second statement as saying, yes, they can say a particular instance or a kind of sentence seemingly mandated at the middle level is, in this community, so contrary to the purposes of punishment that I'm giving a higher one. To be honest, I don't know what Black means.
John G. Roberts, Jr.: I'm sorry, before you... could you tell me where the court rule you're talking about is set out?
Jeffrey M.K. Laurence: --It's in our appendix, page... the appendix to our brief, I'm sorry, the appendix to our brief, page 2 and 3.
Antonin Scalia: --You say in your brief, which doesn't seem to me to comport with what you are saying here, for a judge to exceed the base range, for example, by applying enhancement or an alternative sentencing scheme, the predicate fact for the enhancement or alternative scheme must be pleaded and proved to a jury beyond a reasonable doubt. There's no indication there that the judge could just say, I think more deterrence is necessary and therefore, I'm going to exceed the base range. That's just totally incompatible with that.
Jeffrey M.K. Laurence: Your Honor, that's to exceed the base range, to go beyond the three terms. If you want to impose an enhancement for gun use, or for an enhancement such as in Apprendi, not for selecting a term within the base range.
David H. Souter: All right. But even for selecting a term within the base range, I'm going to read now from Rule 4.20. Part (b) says, "circumstances in aggravation and mitigation shall be established by a preponderance of the evidence. " That's not the way we refer to judges' reasoning about policy. That's the way we refer to proof of fact. And I don't see how under subsection (b) your answer to me can be correct.
Jeffrey M.K. Laurence: Well, Your Honor, I think the rules of court are viewed as a whole with 4.408, which talks about anything in addition to... that the rules of... the examples set out are not exclusive and not determinant, that anything can be a consideration.
Antonin Scalia: Well, but they have to be an aggravating factor.
Jeffrey M.K. Laurence: Yes.
Antonin Scalia: And to talk about the need for more deterrence as an aggravating factor, that's not an aggravating factor.
Jeffrey M.K. Laurence: Well, Your Honor, I think that the example that was given was in relation to the community that was experiencing some uptick in crime.
Antonin Scalia: That's not an aggravating factor. It's a basis for imposing a harsher sentence, but it doesn't aggravate this crime as opposed to the same crime committed by other individuals. It's not an aggravating factor.
Jeffrey M.K. Laurence: Well, Your Honor, the importance of our position, the central thrust of our position is that the reasonableness constraint, the constraint imposed under 1170(b) has been interpreted as a reasonableness constraint. It doesn't matter if factors are required--
David H. Souter: Well, it can be a reasonableness constraint and also be a reasonableness restraint that requires a finding of discrete facts for reasonableness. The two are not exclusive.
Jeffrey M.K. Laurence: --That's true, Your Honor. That's true.
David H. Souter: And the rule seems to conflate... seems very clearly to conflate the finding of a discrete fact. And it seems to me that we've got to consider the rule in responding to the ambiguity that Justice Breyer referred to a moment ago. The ambiguity has got to be read in light of subsection (b), and subsection (b) seems to answer the ambiguity by saying preponderance of the evidence. That means a fact finding.
Jeffrey M.K. Laurence: Well, let me explain it this way, Your Honor, that it doesn't matter from our perspective whether or not there is a factor required in order to say that something is... that the end point is reasonable, or if you are taking deterrence into account, that that's not... it's not necessary for our argument because our position is that even if a factor is required--
David H. Souter: So do you think under subsection (b) of Rule 4.420, if a judge said, I just think the policy of deterrence requires something heavier, you think that statement by the judge would satisfy the requirement that circumstances in aggravation shall be established by a preponderance of the evidence?
Jeffrey M.K. Laurence: --No, Your Honor. I don't.
David H. Souter: All right. Then it seems to me that you cannot hold your position consistently with the state rule of court.
Jeffrey M.K. Laurence: Well, Your Honor, I would refer back to Black at 1255, which is the important part.
David H. Souter: Is Black repealing the rule of court? I mean, Black... if we refer back to Black, we get the ambiguity that Justice Breyer has raised. In order to solve the ambiguity, we look to the court rule.
Jeffrey M.K. Laurence: Yes.
David H. Souter: Under the court rule, you admit that a judge's policy consideration, however sincerely held, could not satisfy the requirement to prove aggravation by a preponderance. Isn't that the end of the issue? I mean, if California wants to amend its rules or its statute, that's California's business. But we can't do it.
Jeffrey M.K. Laurence: Well, no, Your Honor, but California has construed 1170(b) as not requiring a fact-finding to move from the middle term to the upper term. It's simply saying that when the court selects between the three, the decision must be reasonable.
David H. Souter: Then why didn't you give a different answer to my question? Why didn't you say, if it is reasonable for the court to conclude that deterrence really requires something tougher than the middle term, that's enough? Why didn't you say that is enough and (b) wouldn't preclude it?
Jeffrey M.K. Laurence: Well, Your Honor, I think that my answer would have to be that in relation to the hypothetical given, I was answering it because... with regards to the circumstances of the community that the defendant committed the crime in. If we take that away--
David H. Souter: Okay. Let's... the judge, the judge is on the bench. He says, there's too much crime in our community, look at these statistics, I believe that deterrence requires something heavier than the middle tier. Nothing unusual about this particular crime. I'm making a policy decision about what the law should require in general. Would that satisfy part (b) of 4.420?
Jeffrey M.K. Laurence: --Yes, I believe it would.
David H. Souter: That would satisfy the requirement of, as it puts it, establishing by a-- preponderance of the evidence?
Jeffrey M.K. Laurence: Uh-huh. Yes.
David H. Souter: That was not what I understood California law to be or your position to be until this moment.
Jeffrey M.K. Laurence: Well, Your Honor, I have not been suggesting that that single factor is what makes California's law constitutional. What makes California's law constitutional is the fact that the constraint imposed on the court's discretion in selecting terms is a reasonableness requirement, just like Booker.
David H. Souter: Reasonably... that does not answer the problem.
Antonin Scalia: I think the California Supreme Court and the California legislature would be astounded to think that this is what they have wrought. They obviously intended to establish a scheme in which the judge would apply the middle range, not using his own perception as to whether more punishment is justified or not, unless there's some circumstances about this crime that make this person more guilty, and that's what you usually mean by aggravating circumstances, not the fact that you believe the crime should bear... in general, should bear, a higher penalty. I think they would be astounded to find that this is what they have created.
Jeffrey M.K. Laurence: Your Honor, let me take a step back then and say that, even with the requirement that there be some factor, putting aside deterrence as a possibility, California's system as structured, which only requires a reasonableness constraint, does not violate the Constitution. And the reason being because all it's saying is that if you're going to the absolute maximum, the farthest point on the spectrum available, if there's no justification offered, it will be reversed as unreasonable, not as unavailable.
Anthony M. Kennedy: That's the whole problem with your case.
Jeffrey M.K. Laurence: Certainly.
Anthony M. Kennedy: That there's... and incidentally, under the rules, under 4.410, those are general objectives of sentencing.
Jeffrey M.K. Laurence: Yes, Your Honor.
Anthony M. Kennedy: And that is a term of art that's different from circumstances.
Jeffrey M.K. Laurence: Yes, Your Honor.
Anthony M. Kennedy: So it's only the circumstances that have to be found by a preponderance of the evidence. The general objectives can still be considered.
Jeffrey M.K. Laurence: Yes, Your Honor.
Anthony M. Kennedy: But what we are involved with in this case and with this criminal, whose conviction and sentence we're reviewing here, are circumstances that aggravate, and these do require findings.
Jeffrey M.K. Laurence: Yes, Your Honor.
Anthony M. Kennedy: If those findings aren't there, it's not reasonable.
Jeffrey M.K. Laurence: That is correct, Your Honor. Let's just take it a step back and say that what we're talking about is... even if there are circumstances that are required, even if there are some justifications that the court must find aggravating factors, still the only constraint is reasonableness. And let me quote from what Black said about 1170(b), how it's been construed, not from the facial language, but how it's been construed. And what Black says is on page 1255 that: "Although subdivision (b) is worded in mandatory language, the requirement that an aggravating factor exist is merely a requirement that the decision to impose the upper term be reasonable. "
Stephen G. Breyer: So what we have... now, this has clarified it, but I don't know what to do. I think if I read the opinion the way you're saying, I would say the California court, which is a good court, conscientious, managing a huge system of criminal law in the state, probably bigger than the Federal system, reads Blakely and they see that those guidelines in California as previously understood were violated. And they're thinking, how do we maintain this system as constitutional. And therefore, they write 1261, which can be read as saying we're Bookerizing it, and we come as close to Booker as necessary to make it constitutional. Now, that would be an understandable judicial reaction, and I can read the opinion as saying that, at which point I'm not certain what we're supposed to say, because I have no doubt that your unease reflects the fact that prior to Black, in California, it would have been pretty unheard of for a judge to depart upward on grounds other than factual grounds related to the circumstances of the crime or offender. But I also have no doubt that this opinion is written to try to save the California system. All right, so now what do I do?
Jeffrey M.K. Laurence: Well, Your Honor, I think that the one thing that seems to be giving you some difficulty is the fact that California didn't explicitly say in Black, we are now officially Bookerizing our system. And the reason for that is because California had already implicitly construed the system as making all three terms legally available based on the jury verdict alone, and had simply used a reasonableness requirement. And that goes back to Hernandez, back in 1988, when California essentially anticipated Apprendi, and distinguished between making enhancements available based on the jury verdict on the elements alone, versus the three, the three components of the triad scheme.
Anthony M. Kennedy: Well, it is the same old record we've been playing. But the reasonableness requirement has to be explained further. And when you explain it further, you find that there must be findings by a preponderance of the evidence for any of the aggravating or mitigating circumstances that are set out. That's different from the objectives of sentencing.
Jeffrey M.K. Laurence: Yes, Your Honor.
Anthony M. Kennedy: But the objectives of sentencing are not what's involved in this case.
Jeffrey M.K. Laurence: Yes, Your Honor. And I... whether or not the objectives of sentencing are involved is not the critical point of the constitutionality of this system. As far as California is concerned, what is important is that, first of all, the fact that the preponderance of the evidence requirement is essentially the same as what's involved in making discretionary findings within a range in the Federal system. And we're talking about the findings within a range.
Antonin Scalia: Would you want us to hold that, you know, that we uphold the system here in an opinion that says what California's sentencing judges may do under California law, as you've described it to us, is that they... they may exceed the middle range whenever they think that that is a better result, whenever they think that that's reasonable?
Jeffrey M.K. Laurence: Yes.
Antonin Scalia: And you think California would be happy with that?
Jeffrey M.K. Laurence: Yes. Reasonableness is the touchstone of the constraint imposed upon the trial courts in selecting among the three terms, and that would be a perfectly--
Antonin Scalia: Well, including reasonable disagreement with the level of severity that the legislature has provided in the middle term. I mean, other legislatures may have provided higher severity and the judge says, I simply disagree with the California legislature. And it's a reasonable disagreement, because some other legislature might have done what I do.
Jeffrey M.K. Laurence: --No, Your Honor.
Antonin Scalia: That isn't reasonable? Why isn't it reasonable?
Jeffrey M.K. Laurence: Reasonableness has to be tied to-- the policy considerations that underlie the--
Antonin Scalia: He ties it to that. He says, I just disagree with the California legislature as to whether this is enough to prevent the defendant from committing this kind of a crime. And look... and he cites another state which provides a much higher sentence for the same crime. Can that possibly be unreasonable?
Jeffrey M.K. Laurence: --Yes, Your Honor. I believe that under the California--
Antonin Scalia: Then you don't mean reasonableness. You mean something else.
Anthony M. Kennedy: May I ask you this question? Excluding capital cases, in your view... anecdotally, if it has to be that... what percentage of cases that go to juries, that go to jury trial, result in bifurcated proceedings for sentencing purposes? 10 percent?
Jeffrey M.K. Laurence: --I would say probably a rough guess would be around 10 percent. That's... we're dealing with--
John Paul Stevens: On that question, may I ask... on that subject, may I ask you this question: Have you read the brief filed by the National Association... the amicus brief by the National Association of Defense Lawyers, which has a long discussion of the practical consequences in other states and in California?
Jeffrey M.K. Laurence: --Yes.
John Paul Stevens: And which I find, to be honest to you, rather persuasive on the fact it's not such a big deal as we thought it might be. And I'd like you to have an opportunity to tell me whether there's something in that brief that is not accurate.
Jeffrey M.K. Laurence: Well, Your Honor, it would certainly be a big deal to California. But more importantly, if this Court were to say that a reasonableness constraint reinvokes the Sixth Amendment, you would be basically throwing into doubt the way Booker has reformed the Federal system as well, because--
John Paul Stevens: They say, if I remember it correctly, that if the impact in a four day trial would normally be an extra hour for the jury, that that's about the burden on the system. And of course, 90 some percent of your cases are pleaded out by guilty, so it's not the major thing that we originally thought it might be. Do you think, just across the board, are they fairly accurate in their description of what happens in other states as far as you're advised?
Jeffrey M.K. Laurence: --As far as the other states go, yes, Your Honor. And I believe the impact on California would be a requirement of a secondary trial after the main trial. But it would also impose a burden of trying to identify whatever aggravating circumstances or whatever relevant considerations have to take place in this particular case, which can be a multitude of things. In California law, essentially anything can... anything can justify an upper term sentence. It's only when there's absolutely nothing, not a scintilla of justification, that an upper term becomes unreasonable and therefore reversed.
John G. Roberts, Jr.: How many cases would have to be resentenced if we were to reverse in this case?
Jeffrey M.K. Laurence: It's my understanding that under... currently in California about 20 percent of the prison population has an upper term. So I don't know how many cases there are on a year-by-year basis, or since Blakely or since Apprendi, but probably in the thousands, possibly.
Anthony M. Kennedy: Yes. You had 200,000 incarcerated when I last looked.
Jeffrey M.K. Laurence: Yes, Your Honor. And the... once again, the important aspect, what's... the key aspect is whether or not a term is legally available, and whether or not there's a constraint that's imposed that takes away that legal availability as a threshold matter, rather than a reasonableness review requirement. California has consistently construed 1170(b) as imposing a reasonableness requirement. This Court in Booker said that a reasonableness requirement does not limit the availability of those upper terms.
Antonin Scalia: Do you know of any case in which a California trial judge has gone beyond the middle range not on the basis of a fact that that judge has found, but rather on the basis of some general policy he thinks that the punishment should be greater, something along the lines of what Justice Breyer suggested?
Jeffrey M.K. Laurence: No, Your Honor, I'm not aware of it.
Antonin Scalia: I'm not either, and I would be astounded if any trial judge would read these statutes and court rules that way.
Jeffrey M.K. Laurence: Once again, Your Honor, that is not the critical component of why this system is constitutional. And that's not what we are advancing in our briefs. It's not the position that I'm arguing here, that that is what would save California's system. What saves California's system is that the only constraint imposed is a reasonableness constraint, and that reasonableness constraint, 1170(b), has been interpreted over time as simply imposing the abuse of discretion standard on the court, and that has been applied to all three terms. The middle term is also reviewed for an abuse of discretion, as is the lower term. And what is important to note is, even though the middle term... the only reason the middle term has been given the label "presumptive" is because the court doesn't have to expressly articulate its reasons for selecting it. But it still has to do a balancing to make a determination as to what's reasonable, including the middle term.
John G. Roberts, Jr.: Thank you, Mr. Laurence. Mr. Gold, you have four minutes remaining.
Peter Gold: Thank you, Mr. Chief Justice. I want to respond to three items. The first is, Mr. Chief Justice, you were asking about what would be the effect in California on those that have already been sentenced. The only information I have was what was contained in Black, that only 13 to 17 percent of cases are sentenced in the upper range. But what the Court should also consider is that most... in most cases, the difference between the middle term and upper term is really only a year. In this case, it is four years, which is somewhat unusual. So in those cases, a lot of the people will have already served their prison sentences by the time that they would be able to benefit from any result in this case. I also wanted to echo what Justice Kennedy, I believe, was saying. California Rules of Court, Rule-- 4.410 is just general objectives of sentencing. These are not aggravating factors. You can't take into account achieving uniformity of sentencing, securing restitution for the victims, these aren't aggravating factors that the judge considers.
John G. Roberts, Jr.: Well, Rule 4.410(b) says that the sentencing judge should be guided by the criteria in these rules.
Peter Gold: In sentencing, but I don't believe as far as finding them as aggravating factors, these are not facts that judges in California use to impose upper-term sentences.
Anthony M. Kennedy: No, but a reading of the rule indicates under (b), as the Chief Justice points out, that the judge could take into account these policy objectives.
Peter Gold: Your Honor, all I can tell you is that I've never seen a judge take these into account as an aggravating factor. And I would be surprised, under the case law, if these have been ever upheld as valid aggravating factors.
Anthony M. Kennedy: Well, I think it is true that it doesn't seem to be involved in this case. In this case, we're under 4.420.
Peter Gold: Certainly, yes. Certainly, not in this case.
John G. Roberts, Jr.: We have to conclude that the California Supreme Court has misread California law to agree with you, don't we?
Peter Gold: No, Your Honor.
John G. Roberts, Jr.: I mean, I see 1170(b). And I understand your argument, but when I read the California Supreme Court opinion in Black, it says, well, this is what it means. It doesn't seem to be what it means, but they get to interpret it, don't they?
Peter Gold: They do get to interpret how their statutes operate, Your Honor, but I believe that they are consistent in saying that this is a mandatory system. In every one of their quotes, they talk about either a judge must impose the middle term unless there are aggravating factors, or they talk about the requirement... I was going to mention Justice Breyer's quote from Black. And even in that one, they say because an aggravating factor under California law may include any factor that the judge reasonably deems to be relevant, and then say the Determinate Sentencing Law's requirement that an upper-term sentence be imposed only if an aggravating factor exists. They always talk about the requirement that this aggravating factor must exist.
Stephen G. Breyer: So it is comparable to Booker. And then in the preceding four paragraphs, they correctly describe Booker?
Peter Gold: Yes. And we have no doubt that they are trying to fit the Determinate Sentence Law within Booker, but Booker is about making... the magic word, as it were, is advisory versus mandatory, not reasonableness. So yes, the California system is reasonable. And that's what the California Supreme Court is talking about--
Samuel A. Alito, Jr.: Under any guideline system, whether it's mandatory or advisory, once... if you have a mandatory system or an advisory system with appellate review, once the appellate review function has been performed, will it not be the case that trial judges will not have unfettered discretion, will have very limited discretion in choosing, making these sentencing policy determinations? That's the whole purpose of a guidelines system. That the individual trial judges don't get to decide, you know, how much deterrence they think is necessary, or how severe they think an individual crime is, that there's supposed to be some kind of uniformity.
Peter Gold: --Well, Justice Alito, there is discretion in our system. But it is the discretion to impose an upper-term after finding aggravating factors. And I think that in an indeterminate system, as you were discussing earlier, I think that that... I'm not sure. It depends what the system is, as far as what the reasonableness constraints are.
John G. Roberts, Jr.: Thank you, Mr. Gold. The case is submitted.